                                          Case 4:14-cv-04908-PJH Document 131 Filed 06/23/21 Page 1 of 2




                                  1

                                  2                                  UNITED STATES DISTRICT COURT

                                  3                                 NORTHERN DISTRICT OF CALIFORNIA

                                  4

                                  5      FINJAN LLC,
                                                                                         Case No. 14-cv-04908-PJH
                                  6                    Plaintiff,

                                  7              v.                                      ORDER DENYING MOTION TO
                                                                                         STRIKE AND DISMISS, AND
                                  8      PALO ALTO NETWORKS, INC.,                       REQUESTING CLARIFICATION RE
                                                                                         STIPULATION
                                  9                    Defendant.
                                                                                         Re: Dkt. Nos. 120, 130
                                  10

                                  11

                                  12          Plaintiff Finjan LLC has filed a motion to strike certain affirmative defenses and to
Northern District of California
 United States District Court




                                  13   dismiss certain counterclaims of defendant Palo Alto Networks, Inc. See Dkt. 120.

                                  14   Having read the parties’ papers and carefully considered their arguments and the

                                  15   relevant legal authority, and good cause appearing, the court hereby DENIES the motion

                                  16   to strike and dismiss (Dkt. 120) in its entirety. Although they are not binding, the court

                                  17   finds persuasive the rulings by multiple other judges that the issues raised by Finjan’s

                                  18   motion are more properly suited to a summary judgment motion, not a Rule 12 motion.

                                  19   See, e.g., Finjan, Inc. v. Check Point Software Tech., Inc., 2019 WL 330912 at *6 (N.D.

                                  20   Cal. Jan. 25, 2019) (“Finjan’s counterarguments speak to the weight of the evidence and

                                  21   are not appropriate or persuasive at this stage in the litigation.”); Finjan, Inc. v. Juniper,

                                  22   2018 WL 5454318 (N.D. Cal. Oct. 29, 2018); Finjan, Inc. v. Cisco Systems, Inc., 2018

                                  23   WL 4361134 at *5 (N.D. Cal. Sept. 13, 2018) (“The court is unpersuaded by Finjan’s

                                  24   arguments which may be more appropriately directed to a summary judgment motion”).

                                  25   The hearing set for June 24, 2021 is VACATED.

                                  26          The parties have also filed a “joint stipulation re dismissal of three patents-in-suit.”

                                  27   See Dkt. 130. The stipulation explains that an opinion was issued by the U.S. District

                                  28   Court for the Southern District of California concluding that certain Finjan patents were
                                          Case 4:14-cv-04908-PJH Document 131 Filed 06/23/21 Page 2 of 2




                                  1    invalid due to an indefinite claim term. Finjan has therefore agreed to dismiss three of

                                  2    the patents in this suit which use the same claim term.

                                  3           However, despite stating that the parties stipulate to dismissal of the ’780, ’926,

                                  4    and ’494 patents from this case, the parties’ stipulation would leave intact certain

                                  5    counterclaims related to the purportedly-dismissed ’494 patent. Specifically, the

                                  6    stipulation states that counts 1, 2, 5, 6, 13, and 14 of the counterclaims are to be

                                  7    dismissed, but does not make the same statement regarding count 15 of the

                                  8    counterclaims or the portion of count 17 that relates to the ’494 patent.

                                  9           Accordingly, the court requests clarification regarding the status of the

                                  10   counterclaims related to the ’494 patent. The counterclaims cite the complaint as giving

                                  11   rise to a justiciable controversy, but the complaint as it relates to the ’494 patent has now

                                  12   been dismissed. The court is unclear as to why these counterclaims remain in the case,
Northern District of California
 United States District Court




                                  13   and requests clarification from the parties on that issue.

                                  14          Additionally, the parties’ proposed stipulation would have the court approve the

                                  15   parties’ arrangement regarding tolling, which is an issue that the parties can agree upon

                                  16   on their own without the need for court involvement. Moreover, the stipulation does not

                                  17   make clear that Finjan would need to file a new action if the ’780 invalidity judgment is

                                  18   reversed or vacated; it would not be permitted to revive this action once it is dismissed

                                  19   and the case is closed.

                                  20          For those reasons, the stipulation is DENIED in its current form. The court directs

                                  21   the parties to file a revised stipulation that (1) clarifies the status of all of the ’494-related

                                  22   counterclaims, and (2) removes the language regarding tolling and makes clear that

                                  23   Finjan would need to file a new action if the ’780 invalidity judgment is reversed or

                                  24   vacated on appeal.

                                  25          IT IS SO ORDERED.

                                  26   Dated: June 23, 2021

                                  27                                                       /s/ Phyllis J. Hamilton
                                                                                       PHYLLIS J. HAMILTON
                                  28                                                   United States District Judge
                                                                                        2
